Citation Nr: 0417558	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a lower 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 through March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran indicated on his October 
2003 VA Form 9 that he wished to testify at a BVA hearing.  
In November 2003 correspondence, he withdrew the hearing 
request.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a nexus between the 
veteran's current lower back disorder and any lower back 
injury incurred in service. 


CONCLUSION OF LAW

Service connection for residuals of a lower back disorder is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a May 2002 letter, the RO explained the requirements for 
establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
veteran provided sufficient information to request them.  The 
RO also listed the evidence currently of record for the 
claims.  It advised the veteran of the information required 
of him in order for it to attempt to obtain additional 
evidence.  The Board finds that this notice satisfies the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO issued its VCAA notice in 
May 2002, prior to the January 2003 rating decision at issue 
here.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).
 
In this case, although the May 2002 VCAA letter did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letter 
specifically identified certain evidence that the RO would 
secure.  The RO also asked the veteran to identify any other 
private, VA or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asked the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, service medical and personnel 
records.  38 U.S.C.A. § 5103A.  In addition, the RO has 
obtained various private medical statements.  The veteran 
suggests that numerous service medical records were misfiled 
and therefore his service medical records were incomplete.  
However, shortly after his discharge in 1953 the veteran 
filed a claim for dental benefits.  Shortly after this claim 
was filed VA requested all available service medical records.  
These records have been in the veteran's VA claim folder 
since 1953.  Therefore it is highly unlikely that the records 
were misfiled.  Furthermore, even assuming the service 
records are incomplete, the veteran still has not provided 
evidence of an injury to his lower back while in service.  

The veteran also suggests that VA had a duty to assist him in 
locating three members of his gun crew who may have had 
knowledge of the veteran's alleged back injury in service.  
However, the RO wrote the veteran in February 2003 and 
explained that VA was unable to contact the three members of 
his gun crew as the veteran had failed to provide complete 
mailing addresses for each member of the crew.  The veteran 
is required to provide a minimal amount of information about 
his claim before the VA's duty to assist is triggered.  

Finally, while the veteran specifically requested a VA 
medical examination there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d).  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) found that VA 
had not fulfilled the duty to assist when it failed to 
provide the veteran with a medical examination and opinion.  
The veteran had a diagnosis of tinnitus, which the Court 
found met the requirement of competent evidence of a current 
disability. Id.  In addition, the veteran had provided lay 
evidence, through hearing testimony, that he experienced 
ringing in the ears in service and ever since service.  This 
lay evidence constituted evidence that the disability might 
be associated with the veteran's active service. Id. at 374-
75.  The Court then found that there was not competent 
medical evidence addressing whether there was a nexus between 
the tinnitus and service. Id. at 375.  It concluded that, 
because such a medical opinion was necessary to decide the 
claim, the VCAA required VA to obtain a medical nexus 
opinion. Id.   

The instant appeal differs from the Charles case in one 
critical aspect.  In Charles, the Court specifically found 
that the veteran was competent to testify as to ringing in 
his ears because ringing in the ears was capable of lay 
observation. Id. at 374 (citing Caluza v. Brown, 7 Vet. App. 
498 (1995) (where the determinative issue does not require 
medical expertise, lay evidence may suffice)).  Thus, that 
lay evidence was sufficient to associate the tinnitus with 
service. Id.  Tinnitus is generally defined as a noise in the 
ears, such as ringing.  See YT v. Brown, 9 Vet. App. 195 
(1996) (citing Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994)).

In this case, as discussed above, the issue is whether the 
lower back disorder was incurred in or otherwise related to 
service.  While the January 1999 private medical report dates 
the veteran's back problem to the 1950s, it fails to suggest 
a causal connection between the alleged disability and the 
veteran's military service.  Furthermore, the Court has held 
that bare transcription of lay history, unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence. LeShore v. Brown, 8 Vet. App. 406 (1995).  
The veteran is not competent to offer an opinion as to the 
etiology of his lower back disorder.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As his opinion is the only evidence 
associating the lower back disorder at issue with service, 
the Board finds that the second requirement at 38 U.S.C.A. § 
5103A(d) is not met.  Accordingly, the Board finds that the 
duty to assist with respect to this claim has been met.  

Service Connection for Lower Back Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection is not 
in order.  Initially, the Board notes that there is evidence 
of a current lower back disorder.  However, there is no 
connection shown between the lower back disorder and the 
veteran's military service.  The veteran's March 1953 
separation exam is negative for a finding of spine 
abnormality, and service medical records are negative for any 
diagnosis or treatment of a lower back disorder.  
Furthermore, the record lacks any competent evidence 
connecting his lower back disorder to service.  As was stated 
earlier, the veteran is not competent to offer an opinion as 
to the etiology of his lower back disorder, and the January 
1999 private medical report fails to suggest a causal 
connection between the alleged disability and the veteran's 
military service.  Also, there is no evidence of continual 
symptoms of lower back disorder as the first medical report 
in the record after the veteran's 1953 discharge is dated in 
1999.  The allegations of over 46 years of symptoms are not 
documented.  Finally, the lay statements submitted by the 
veteran's wife and former employer are not reliable because 
they are not based on direct observation or knowledge of a 
service injury.  The veteran did not meet his wife until 
1968, fifteen years after the alleged service injury and the 
veteran did not meet his employer until 1978, twenty-five 
years after the alleged service injury.  Therefore, service 
connection for lower back disorder is denied.


ORDER

Service connection for residuals of a lower back disorder is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



